DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and formal Matters
This action is in response to papers filed 2/10/21.
Claims 6, 23-35, 37-47 are pending.  
Applicant’s election of group 5, claims 6 and 23 and the combination set forth in xii) of LY6K, MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12, and CEP55 in the reply filed on 6/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 43 is withdrawn as directed to a non-elected species.
Claims 1-2, 7, 20-22, 24-26, 28-36, 43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2020.
Claims 6, 23, 34-35, 39-42, 44-47 are being examined. 
The objection to the drawings has been withdrawn in view of the replacement drawings.
The objection to the claims has been withdrawn in view of the amendment.

Priority
The instant application was filed 11/22/2018 is a national stage entry of PCT/IL2017/050575 with an international filing date: 05/23/2017 and claims priority from provisional application 62340449, filed 05/23/2016 and provisional application 62445286, filed 01/12/2017.
Improper Markush Group
Claims 6, 23, 34-35, 39-42, 44-47 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.

	The recited alternative species selected from the group consisting of: lymphocyte antigen 6 family member K (LY6K), MAGE family member A6 (MAGEA6), placenta enriched 1 (PLAC1), LEM domain containing 1 (LEMD1), MAGE family member Al (MAGEAl), MAGE family member Al 1 (MAGEAI 1), MAGE family member A4 (MAGEA4), MAGE family member A12 (MAGEA12), and centrosomal protein 55 (CEP55)set forth here do not share a single structural similarity, as each method relies on detection on different genes or antigens.  Each gene that could be detected is itself located in a separate location on the chromosome.  The only structural similarity present is that all genes are nucleic acids.  The fact that the genes/markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated the recited cancers.   The association between the claimed cancers is not considered as ‘property’ as the association is a statistical construct, it is a conclusion based on analysis of a specific population and may not be present in subject outside of the population assayed.  Further there is no evidence the association was known in the prior art.  While the instant specification asserts genes have a common function of being correlated with the asserted phenotype, the association between the claimed cancers/antigens is not clear from their very nature.  If the instantly claimed cancers/antigens are placed in a group with an equal number of cancers/antigens the skilled artisan could not differentiate 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The response traverses the rejection asserting the claims are limited to a single cancer.  This argument has been thoroughly reviewed but the claims still encompass the detection of the genes in the alternative.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 23, 34-35, 39-42, 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

 does not reasonably provide enablement for detection of any single antigen (gene) and detection of oral squamous cell carcinoma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 6 is drawn to a method for prognosticating, monitoring or determining severity of oral squamous cell carcinoma  in a human subject, the method obtaining a biological sample from a tissue having or suspected of having oral squamous cell carcinoma in the human subject; extracting mRNA from said biological sample; determining an expression profile of a plurality of cancer testis antigens (CTAs); selected from the group consisting of: LY6K, MAGEA6, PLAC1, LEMD1, MAGEAI, MAGEAl l, MAGEA4, MAGEA12, and CEP55 wherein said determining step comprises a step of hybridizing said mRNA or a cDNA thereof with a plurality of labeled nucleic acid hybridization probes corresponding to said plurality of CTAs;  determining a sum expression value of said plurality of CTAs; and comparing said sum expression value to a sum expression value of a reference expression profile, wherein a statistically significant increase in the sum expression value of said plurality of CTAs compared to the sum expression value of said reference expression profile is indicative of oral squamous cell carcinoma progression, poor prognosis, and/or presence of metastasis, in said subject..
In view of the election claim 6 is drawn to xii) an increase in expression of an expression profile of a plurality of antigens selected from the group consisting of: LY6K, MAGEA6, PLAC1, LEMD1, MAGEAI, MAGEAl l, MAGEA4, MAGEA12, and CEP55 is indicative of oral squamous cell carcinoma;
	The claims encompass any increase, decrease or unaltered expression in any plurality of the genes (antigens) is indicative of oral squamous cell carcinoma. 
The claims encompass any reference expression profile from any species.
	Claim 23 depends from claim 6 and draws the invention to wherein said biological sample is a tissue obtained from the oral cavity of said human subject.
Claim 37 depends from claim 6 and draws the invention to  further comprising a step of administering an anti-cancer therapeutic or preventive agent to the subject for which said oral squamous cell carcinoma was indicated to progress, have poor prognosis, and/or have metastases, thereby treating the oral squamous cell carcinoma in said subject.  
Claim 38 depends from claim 37 and draws the invention to  wherein said anti-cancer therapeutic or preventive agent is specific for treating oral squamous cell carcinoma.  
Claim 39 depends from claim 6 and draws the invention to  further comprising a step of amplifying said cDNA by polymerization chain reaction (PCR) technique using forward and reverse primers corresponding to said plurality of CTAs and quantitatively assessing the amount of cDNA formed, thereby determining the expression of said CTAs.  
Claim 40 depends from claim 6 and draws the invention to   wherein complexes formed between said mRNA and said labeled nucleic acid hybridization probes are arranged on a substrate surface and quantitatively assessed to thereby determine the expression of said CTAs.  
Claim 41 depends from claim 6 and draws the invention to  wherein said reference expression profile is obtained from one or more control biological samples selected from the group consisting of: a sample from healthy neighboring tissue of said subject, a sample from a previous test of said subject, a sample from at least one healthy subject, a panel of samples from healthy subjects, and a stored set of data from healthy subjects, or a predefined threshold obtained -9-by a statistical analysis of 
Claim 42 depends from claim 6 and draws the invention to  wherein the plurality of CTAs are at least three CTAs selected from the group consisting of: LY6K, MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12, and CEP55.  
Claim 44 depends from claim 6 and draws the invention to  comprising determining an expression profile of LY6K, MAGEA6, PLAC 1, LEMD1, MAGEAl, MAGEA 11, MAGEA4, MAGEA12, and CEP55.  
New independent claim 45 is drawn to a method for diagnosing oral squamous cell carcinoma in a human subject, the method comprises the steps of: obtaining a biological sample from a tissue suspected of having oral squamous cell carcinoma in the human subject; extracting mRNA from said biological sample; determining an expression profile of a plurality of cancer testis antigens (CTAs) selected from the group consisting of: lymphocyte antigen 6 family member K (LY6K), MAGE family member A6 (MAGEA6), placenta enriched 1 (PLAC1), LEM domain containing 1 (LEMD1), MAGE family member Al (MAGEAl), MAGE family member Al 1 (MAGEAI 1), MAGE family member A4 (MAGEA4), MAGE family member A12 (MAGEAl2), and centrosomal protein 55 (CEP55), wherein said determining step comprises hybridizing said -10-mRNA or a cDNA thereof with a plurality of labeled nucleic acid hybridization probes corresponding to said plurality of CTAs; determining a sum expression value of said plurality of CTAs; and comparing said sum expression value to a sum expression value of a reference expression profile, wherein a statistically significant increase in the sum expression value of said plurality of CTAs compared to the sum expression value of 
Claim 46 depends from claim 45 and draws the invention to  wherein said biological sample is a tissue obtained from the oral cavity of said human subject.  
Claim 47 depends from claim 6 and draws the invention to  wherein said reference expression profile is obtained from one or more control biological samples selected from the group consisting of. a sample from a healthy neighboring tissue of said subject, a sample from a previous test of said subject, a sample from at least one healthy subject, a panel of samples from healthy subjects, and a stored set of data from healthy subjects.

The amount of direction or guidance and the Presence and absence of working examples.
	Table 2 teaches tissue, CTA signature and NCBI GENE ID).  Thus reference to table 2 can be considered to be incorporation by reference to the NCBI gene ID.  Table 2 teaches oral squamous cell carcinoma.
	The specification in example 1 teaches cancer samples and non-cancerous control samples were obtained and analyzed from the tissues.
The specification in table 4 teaches MAGEA1 and CEP55 are overexpressed in liver cancer. 
In table 5 the specification teaches MAGEA1 and CEP55 are overexpressed in liver cancer.  Table 5 also teaches MAGEA6 and CEP55 are overexpressed in lung cancer and adrenal cancer. 
Presence and absence of working examples
	The specification provides no working examples which specifically provide data for oral squamous cell carcinoma.
	The specification provides no working examples in which oral squamous cell carcinoma is detected using any samples other than cancer and non-cancerous controls.
	The teachings of the specification appear to be limited to humans.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).

Pereira (oncology reports (2012) volume 27, pages 1843-1848) teaches, “We did not observe a correlation between the presence of MAGE A1 protein and lower levels of transcripts. Identification of MAGE A1 protein in OSCCs and absence of immunoexpression in normal oral mucosa support the idea that this protein can be used as a biomarker for detection of OSCC; however, it is not associated with hypomethylation or high expression of the MAGE A1 gene.”
Gillespie (British journal of cancer (1998) volume 78, pages 816-821) teaches
MAGE1A and MAGE4A are expressed in malignant and benign ovarian tissue and not in normal (table 3). Thus it would be unpredictable to detect MAGE1A and MAGE4A in any sample and detect oral squamous cell carcinoma.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between any two or more of LY6K, MAGEA6, PLAC1, LEMD1, MAGEAI, MAGEAl l, MAGEA4, MAGEA12, and CEP55 in  any samples from any tissue and subject is indicative of prognosis, monitoring or severity of oral squamous cell carcinoma.  Experimentation would be replete with unpredictable trial and error analysis because the specification and art teaches two of more of the genes (antigens) of the claims are increased in other tissues The art demonstrates different tissues differentially express different genes, one of skill in the art would have 
Further the claims encompass any reference expression profile.  Thus using any reference expression in which any of the recited antigens or all of the recited antigens are high or low would result in unpredictability.  
Further the specification provides no direction on how to prognosticate, monitor or determine severity or metastasis of oral squamous cell carcinoma based on the steps of the claim. 
Further the claim requires statistically significant relative to a sum reference value but does not provide any guidance on how to determine statistical  significance based on two data points as encompassed by the claims.
	Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments

The response asserts the claims are enabled by the teachings of example 18 and figure 23.  This argument has been thoroughly reviewed but is not considered persuasive as the claims still encompass any sample from any tissue of a human and any reference expression profile from any tissue or any species.  Thus the amendment has not overcome the new issues.
Claims 6, 23, 34-35, 39-42, 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1  and 35 have been amended to recite, “determining a sum expression value of said plurality of CTAs; and comparing said sum expression value to a sum expression value of a reference expression profile, wherein a statistically significant increase in the sum expression value of said plurality of CTAs compared to the sum expression value of said reference expression profile is indicative of oral squamous cell carcinoma progression, poor prognosis, and/or presence of metastasis, in said subject.”  The specification recites, “statistically significant”  a single time in the specification and 
311-313 are limited to, “0312] Samples derived from subjects having tongue squamous cell carcinoma were evaluated to determine whether a CTA signature may predict lymphatic metastasis as well as provide a prognostic value.”  Thus the amendment has introduced new matter.
	The response asserts that claims 37-38 are supported by paragraph 0102.  The cited portion states, “(c) administering an anti-cancer therapeutic or preventive treatment to the subject when an increase in expression of the expression profile compared to the reference expression profile is indicative of cancer in said subject.”  This does not provide basis for treatment based on statistically significant increase of the sum expression value relative to a reference expression value or wherein said anti-cancer therapeutic or preventive agent is specific for treating oral squamous cell 
	The recitation of, “wherein said anti-cancer therapeutic or preventive agent is specific for treating oral squamous cell carcinoma” lacks antecedent basis in the specification.  This encompasses a genus encompasses any anti-cancer therapeutic or preventive agent is specific for treating oral squamous cell carcinoma.  Review of the specification revealed no species of the genus.  The specification revealed no agent that is specific for oral squamous cell carcinoma relative to specific for any other cancer.  Thus the claims lack adequate written description.  
Further  claim 40 recites, “wherein complexes formed between said mRNA and said labeled nucleic acid hybridization probes are arranged on a substrate surface and quantitatively assessed to thereby determine the expression of said CTAs.”  The claim depends from claim 6 which requires,  “wherein said determining step comprises a step of hybridizing said mRNA or a cDNA thereof with a plurality of labeled nucleic acid hybridization probes corresponding to said plurality of CTAs.”  The response asserts that support can be found in paragraph 0125, presumably of the PGPUB.  However, paragraph 0125 of the PGPUB states, “The arrayed sequences are then contacted under conditions suitable for specific hybridization with detectably labeled cDNA generated from RNA of a test sample.”  Thus the amendment to require the probes are labeled and not the cDNA or mRNA is new matter.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 23, 34-35, 39-42, 44-47are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 45 recite, “wherein a statistically significant increase in the sum expression value of said plurality of CTAs compared to the sum expression value of said reference expression profile is indicative of oral squamous cell carcinoma.”  The claim thus encompass do statistical analysis on two data points.  As statistics require more than 2 data points encompassed by the independent claims it is unclear how this is done.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 23, 34-35, 37-42, 44-47are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly as the claims provide no step which depends from or relies upon the detection is indicative of oral squamous cell carcinoma. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim has been amended to recite, “wherein a statistically significant increase in the sum expression value of said plurality of CTAs compared to the sum expression value of said reference expression profile is indicative of oral squamous cell carcinoma progression, poor prognosis, and/or presence of metastasis, in said subject “ which is a natural law or correlation as well as a mental step.  This judicial exception is not integrated into a practical application because there are no steps which rely upon the indication of oral squamous cell carcinoma. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if there no additional steps are required..
Claim analysis
The instant claim 6 is directed towards a method for prognosticating, monitoring or determining severity of oral squamous cell carcinoma  in a human subject, the method comprises the steps of: obtaining a biological sample from a tissue having or suspected of having oral squamous cell carcinoma in the human subject; extracting mRNA from said biological sample; determining an expression profile of a plurality of cancer testis antigens (CTAs); selected from the group consisting of: LY6K, MAGEA6, PLAC1, LEMD1, MAGEAI, MAGEAl l, MAGEA4, MAGEA12, and CEP55 wherein said determining step comprises a step of hybridizing said mRNA or a cDNA thereof with a 
The determining an expression profiled of a plurality of antigens  is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about source of the sample, methods of assaying and claims 37-38 recite an anticancer treatment or preventive agent.  The specification does not identity any specific reagents that have these properties or is specific for oral squamous cell carcinoma. Thus the broadest reasonable interpretation is anything that is antic-cancer. Krishan and Feldman (Annual Review Pharmacology  Toxicology (2011) volume 51, pages 311-336) teaches Vitamin D is an anticancer agent and can be obtained by getting more sunlight.  Thus this is not specific.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
Claims 6 recites, “an increase in expression of an expression profile of a plurality of antigens selected from the group consisting of: LY6K, MAGEA6, PLAC1, LEMD1, MAGEAI, MAGEAl l, MAGEA4, MAGEA12, and CEP55 is indicative of oral squamous cell carcinoma; thereby determining a cancerous state in said subject.”
With regards to claim 6, the claim recites, “(b) comparing said expression profile to a reference expression profile,”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the indication of oral squamous cell carcinoma is the last active step.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 6 the claim requires a single active step of determining expression.  The specification teaches:
[0120] In some embodiments, the determining step comprises the step of obtaining nucleic acid molecules from said non-testis biological sample. In some embodiments, the nucleic acids molecules are selected from mRNA molecules, DNA molecules and cDNA molecules. In some embodiments, the cDNA molecules are obtained by reverse transcribing the mRNA molecules. In some embodiments, the expression profile is determined by measuring mRNA levels of CT antigens. Methods 
Thus the claim does not provide additional steps which are significantly more.
The prior art of Li (Oncotarget (2014) volume 5, pages 587-598), Rivera (Oncology Letters (2014) volume 8, pages 7-11), Muller-Richter (Head & Face Medicine (BMC central (2009) volume 5:10, pages 1-9) and Ambatipudi (Genes, Chromosomes & cancer (2012) volume 51, pages 161-173) demonstrate the steps of the claim are routine and conventional.
Response to Arguments
The response begins traversing the rejection by asserting the wherein clause with respect to hybridizing mRNA or CDNA to labeled probes rises to a marked difference of a product of nature.  This argument has been thoroughly reviewed but is not considered persuasive as detecting the expression of mRNA or cDNA is routine and conventional, as evidenced by the specification and cited prior art.
The response continues by asserting the combination of the active steps and the judicial exception are not routine and conventional.  This argument has been thoroughly reviewed but is not considered persuasive as there is no evidence the active steps are anything but routine and conventional.  Further the art demonstrates a correlation between the recited genes and oral squamous cell carcinoma were also known as routine and conventional.  Further the judicial exception does not make the claim significantly more.
The response further asserts claims 37-38 recite an anticancer treatment or preventive agent.  This argument has been thoroughly reviewed but is not considered 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 23, 34-35, 39-42, 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (Oncotarget (2014) volume 5, pages 587-598), Rivera (Oncology Letters (2014) volume 8, pages 7-11), Muller-Richter (Head & Face Medicine (BMC central (2009) volume 5:10, pages 1-9) and Ambatipudi (Genes, Chromosomes & cancer (2012) volume 51, pages 161-173)
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for diagnosing, prognosticating, monitoring or determining severity of cancer in a subject, the method comprises the steps of:” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.  The claims provide no active step in which diagnosing, prognosticating, monitoring or determining severity of cancer in a subject is done.  Thus the broadest reasonable interpretation of the claims is it requires determining expression profiled of a plurality of antigens listed in table 2 and comparing to a reference profile.  The wherein clause provides a possible outcome, but does not explicitly limit the active steps.
Further the claims encompass any biological sample.
The prior art as exemplified below demonstrate that CTAs, including the elected combination, were known to be upregulated in epithelial cancers.  The art demonstrates epithelia cancers encompass oral squamous carcinoma.  The specification and claims 
Li provides an article on the regulation of genes in epithelial cancers by low doses of azacytididine (AZA)(title).  Li teaches AZA regulates genes including cancer testis antigens(table 1).  Li teaches MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55 cancer testis antigens differentially regulated in epithelial cancer.  
Li teaches the use of microarrays to detect expression (cell line treatment, page 595) and qRT-PCR.
Rivera teaches, “OSCC is a malignant neoplasm derived from the stratified squamous epithelium of the oral mucosa (10)”(page 7, 2nd column 6 paragraph).
Muller-Richter teaches MAGEA2 and MAGEA6 are expressed in oral squamous cell cancer cell lines (figures 2 and 4). Muller-Richter teaches, “The MAGE-A2 and MAGE-A6 gene products have been reported to bind to p53 (MAGE-A2 and MAGE-A6) and p73 (MAGE-A2) and to impair their function. This causes increased cell growth and decreased apoptosis[15,16] and leads to an increased resistance against chemotherapeutics (e.g. taxanes)[17,18]. These antigens were the most highly expressed antigens in the cell lines examined. They were found at significant levels in all tumour cell lines except PCI 68-1, and did not correspond to a T-(T2–T4) or N-stage (N0–N3) of the primary tumour tissue.” (page 8, 1st column top).

The specification and claims provide no specific guidance or basis for what is required of determining a sum.  The broadest reasonable interpretation is adding or analyzing the expression of the CTAs as a group.  To the extent the claims require summing the CTA expression values, the prior art demonstrates that CTA were known markers of cancer cells in epithelial cancers which encompass oral squamous cell carcinoma.  Thus it is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine expression values of genes (CTAs) known to be upregulated in epithelial cancer which encompass oral squamous cell carcinoma.  The artisan would be motivated to provide an index of gene expression values of gene known to be differentially regulated in cancer to provide a single value instead of 9 separate values.  The artisan would have a reasonable expectation of success as the artisan is merely combining expression level of known genes implicated in epithelial cancer of which oral squamous cell carcinoma, is a species.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect and sum expression of cancer testis antigens including LY6K,  MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55 in oral squamous cell carcinoma and compare to reference values.  The artisan would be motivated to determine if the recited cancer testis antigens have increased expression in oral squamous cell carcinoma as 
 With regards to claim 23, Ambatipudi teaches use of oral tumor samples page 162, 1st column).
With regards to claim 39, Li teaches detection of mRNA by use of qRT-PCR.  (596, 1st column)
The broadest reasonable interpretation of claim 40 in view of the specification is the use of a microarray.
With regards to claim 40, Li teaches the use of microarrays to detect expression (cell line treatment, page 595)
With regards to claim 41, 46, 47 Ambatipudi teaches the use of normal and control samples from the oral cavity including from 18 healthy subjects (tissue specimen collection and tumor microdissection 162).  Ambatipudi teaches statistical analysis of gene expression. 
With regards to claim 42, Li teaches MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55 cancer testis antigens differentially regulated in epithelial cancer.  
With regards to claim 44, the prior art teaches determining expression of LY6K,  MAGEA6, PLAC1, LEMD1, MAGEA1, MAGEA11, MAGEA4, MAGEA12 and CEP55.
Response to Arguments

The response concedes that Muller-Richter teaches expression of MAGE-A antigens.  The response asserts Muller-Richter on page 8 left column 3rd paragraph teaches MAGEA4 is inconclusive.  This argument has been thoroughly reviewed but is not considered persuasive as Muller-Richter does not indicate it is inconclusive, but only over expressed in a single cell line.   However the claims are to a sum and the art of record suggest LY6K and MAGEA6 are overexpressed.  
The response continues by asserting Ambatipudi does not anticipate the claims.  This argument has been thoroughly reviewed but is not considered persuasive as arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (Oncotarget (2014) volume 5, pages 587-598), Rivera (Oncology Letters (2014) volume 8, pages 7-11), Muller-Richter (Head & Face Medicine (BMC central (2009) volume 5:10, pages 1-9) and Ambatipudi (Genes, Chromosomes & cancer (2012) volume 51, pages 161-173) as applied to claims 6, 23, 34-35, 39-42, 44-47  above, and further in view of Feller (Journal of Cancer Therapy (2012) volume 3, pages 263-268).

However, LI , Rivera, Muller-Richter and Ambatipudi do not teach treating OSCC.
However, Feller teaches provides an article with the epidemiology, clinical presentation and treatment of OSCC (title).
Feller teaches,  “ A variety of modalities are available for the treatment of oral SCC. These include excision/resection, radio-therapy, systemic cytotoxic chemotherapy and blocking of epithelial growth factor receptor (EGF-R), or a combination of these, either concurrently or in an orderly sequence [6,13].” (page 266, 1st column, bottom)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat subjects with increased expression of CTAs or  sums of CTAs in subjects by the means taught by Feller.  The artisan would be motivated to treat subjects with OSCC and increased CTA expression for OSCC.  The artisan would be motivated to treat the cancer to prolong the life of the subjects.  The artisan would have a reasonable expectation of success as the artisan is merely treating OSCC patients by known means.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634